Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos: over U.S. patent Nos: 1) 8,501,758 (claims 1-12); 2) 9,314,464 (claims 1-27); 3) 9, 593,099 (claims 1-2); 4) 9,593,100 (claims 1-25); 5) 9,850,229 (claims 1-20); 6) 9,850,230 (claims 1-9); 7) 10,005,761 (claims 1-28); 8) 10,485,788 (claims 1-23); 9) 10,568,884 (claims 1-14); and 10) 10,576,080 (claims 1-22), is withdrawn because of the Applicants’ arguments on the grounds that the instant claim 1 recites a compound that is separate and distinct from the claimed compounds of the cited U.S. patents. Please see pages 2-13 of Remarks filed on 12/15/2021.  
Applicants’ arguments have been fully considered and are found to be persuasive.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on submitted on 08/24/2021, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed compound of instant claim 1, is neither anticipated nor rendered obvious by any teachings in the prior art.  Furthermore, the Examiner at the date of this Office action has not 

Conclusions
Claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629